Title: To James Madison from Josef Yznardy, 29 August 1811 (Abstract)
From: Yznardy, Josef
To: Madison, James


29 August 1811, Rota. Reports developments since leaving Cadiz in February 1810 when the French closed the port. Has been refused access to the city, but has been able to communicate with Hackley. Describes the efforts he and his son have made to rescue American property and repatriate seamen when eight vessels were stranded in the Bay of Cadiz in March 1810. Met with little success. His son was detained by a British naval officer; a vessel he had hired was sold by the Spanish, and its owner is now demanding to be repaid. Mentions that French corsairs have seized several American vessels and brought them into Cadiz, Seville, and Sanlucar de Barrameda. His protests have not been answered satisfactorily, and in April and May 1811 he sent copies of these protests to Hackley and Meade in Cadiz so that they might inform JM. Discusses the personal and financial hardships he has endured in the course of doing his consular duty and suggests that the U.S. should now pay what it owes him on the accounts he has remitted to the secretary of state. These circumstances explain what has happened to the consulate at Cadiz. Fears that the region, and Andalusia as well, will suffer famine as a result of military occupation and poor harvests.
 